 

Case 2:03-cv-72701-AJT ECF No. 371 filed 09/27/19 PagelD.6405 Pagei1of4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

CASE NO. 03-CV-72701
MICHAEL WARD,

HON. ARTHUR J. TARNOW

Petitioner, Senior USDJ
. FILED
CLERK'S OFFICE
HUGH WOLFENBARGER, et al., SEP 2 7 2019
R dents. TCC
espondents ) U.S. DISTRICT CUURT

 

EASTERN MICHIGAN

PETITIONER'S MOTION FOR COURT TO TAKE ADJUDICATIVE ACTION
RE: 8/7719 ORDER "RESCINDING ANY ORDERS STRIKING

PETITIONER'S PREVIOUS PRO-SE MOTIONS"

Petitioner, MICHAEL WARD, ro-se, moves this Honorable Court to
honor it's 8/7/19 Op/Ord, p. 10, 4 1, and take adjudicative action on
all ro-se motions that were previously ordered "stricken,"
Specifically as the mations pertain to subject matters: of DISCOVERY,
RECONSIDERATION, to COMPEL, and to SHOW CAUSE.

1. See, Docket Entries #237, 238, 242, 2h4, 246.

2. These motions are relevant and material to Petitioner's
pending MOTION FOR RECONSIDERATION (of 8/7/19 Op/Ord). Dkt# 357

3. Those motions are restated and incorporated herein in their
entirety.

&. If the Clerk had deleted those motions from the electronic
system (computer system), note that Petitioner had served a "hard"
copy of same upon the Honorable Arthur J. Tarnow (as a "judge's
copy").

5. Respondent filed a motion to strike Petitioner's pro-per

pleadings. Dkt# 235. The Court initially granted that motion. ODkt#

 
Case 2:03-cv-72701-AJT ECF No. 371 filed 09/27/19 PagelD.6406 Page 2of4

255. On 8/7/19 this Court ordered rescision of it's previous order
striking any of Petitioner's ro-se motions; but as af date has never
ruled on any of the motions. Dkt# 355
a) Petitioner believes that the granting of one or more of
thase motions could have an effect on the outcome of the pending
motion for reconsideration (of 8/7/19 Op/Ord), favoring Petitioner,
and therefore the stricken motions and any ruling on any or all of
them does not render them moot.
WHEREFORE, the foregoing, Petitioner prays the Court grant

his motion, fashion and take appropriate action, accordingly.

Respectfully submitted,

  
 

9/24/19

 
   

Michael Ward #128267
Macomb Corr Fac
34625 26 Mile Rd
Lenox Twp., MI 48048

Patitioner/Pro-per
 

 

Case 2:03-cv-72701-AJT ECF No. 371 filed 09/27/19 PagelD.6407 Page 3of4
Date: 9/24/19

Re: Ward v Wolfenbarger, et al.

Gass#+ 03-cv-72701 (AIT)
(Pear Cle & Judge Tarnow:

ENCLOSED for filing and the Court's consideration is one (1)
original of the below pleading. On this date, by way of separate
mailing I have mailed a "judge's copy" to Judge Tarnow's chambers.

4. PETITIONER'S MOTION FOR COURT TO TAKE ADJUDICATIVE ACTION,
RE: 8/7/19 ORDER "RESCINDING ANY ORDERS STRIKING PETITIONER'S
PREVIOUS PRO-SE MOTIONS";

2. Certificate/Proof of Service - See herein below.

TRC

Thank you for your time and assistance in processing this
matter.

Sincerely,

 
 
   

Michael tlar
Macomb Corr Fac
34625 26 Mile Rd
Lenox Twp., MI 48048

Petitioner/Pro-per
CERTIFICATE/PROOF OF SERVICE

I, MICHAEL WARD, Petitioner herein, certify and declare under
penalty of perjury that on 9/24/19, I placed a copy of the above
identified "PETITIONER'S MOTION FOR COURT TO TAKE ADQUDICATIVE
ACTION, RE: 8/7/19 ORDER 'RESCINDING ANY ORDERS STRIKING
PETITIONER'S PREVIOUS PRO-SE MOTIONS,'" in the U.S. Mail, 1st
class postage prepaid, addressed to the presiding judce, and
opposing counsel of record: HONORABLE Arthur J. Tarnow, Senior
USDJ, U.S. District Court, E.D. Mich., Theodore Levin U.S.
Courthouse, 231 Ww. Lafayette Blvd., Room 124, Detroit, MI 48226;
and LINUS BANGHART-LINN, Asst Mich Attorney General, Criminal
Appellate Division, P.O. Box 30217, Lansing, MI 48909.

28 USC § 1746

 
   

MichSel Ward #128267
Affiant/Petitioner
     

Tt
_—
oO
Tt
oO
Do
Oo
ou
oO
oO
tT
©
QO
oO
Do
Oo
ou
o
a
—
NN
N
—.
o
oO
TC
2
=
a
MN
o
oO
Zz
LL
O
Lu
-
a)
<
a
oO
~~
N
v
>
2°
©
2°
N
wo
Yn
oO
O

Name: Michael Ward

128267

 

MACOMB CORRECTIONAL FACILITY
34625 26 Mile Road
KOOXX KRSM 48048

Lennox Tup.,

 

 

 

 

CLERK of the Court

U.S. District Court, £.D. Mich. . &
Theodore Levin U.S. Courthouse Ke Zp
231 W. Lafayette Blvd., Room 564 “o%o Oy Law
Detroit, MI 48226 : %& Y Ke

 

te,

 
